DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Information Disclosure Statement
	The information disclosure statement filed on 10/16/2018 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                          Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-13, 15-16, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USPN 8558344 B2, hereinafter “Chen”).

In regards to claim 1, Chen discloses (Fig. 9) an integrated circuit (IC) package support, comprising: 
an inductor, including: 
a solenoid (920), 
(910B) in an interior of the solenoid (920), and 
a second portion of magnetic material (910A, 910C) outside the interior of the solenoid (920).

In regards to claim 10, Chen discloses (Fig. 9) an integrated circuit (IC) package, comprising: an IC package support having an inductor (900) embedded therein, wherein the inductor includes a solenoid (920) and a magnetic structure (910) around the solenoid (920), and the magnetic structure (910) includes multiple portions of magnetic material oriented perpendicular to a longitudinal axis of the solenoid (920); and a die (410, see for example, Fig. 4) coupled to the IC package support.

In regards to claim 15, Chen discloses (Fig. 9) a coreless integrated circuit (IC) package support, comprising: an inductor (900), including: a solenoid (920), and a magnetic material ()910B) in an interior of the solenoid (920).

In regards to claim 20, Chen discloses (Fig. 9) a computing device, comprising: a circuit board (PCB, see for example, Fig. 4); and an integrated circuit (IC) package coupled to the circuit board (PCB, See for example, Fig. 4), wherein the IC package includes an IC package support and a computing component coupled (410, see for example, Fig. 4) to the IC package support, the IC package support includes an inductor (900), and the inductor includes a solenoid (920) having magnetic material (910) interior to the solenoid or exterior to the solenoid.

(910B) is oriented along a longitudinal axis of the solenoid (920).

In regards to claim 4, Chen discloses (See, for example, Fig. 9) the first portion of the magnetic material (910B) has a height that is greater than a height of the solenoid (920).

In regards to claim 5, Chen discloses (See, for example, Fig. 9) the second portion of the magnetic material (910A, 910C) is oriented parallel to a longitudinal axis of the solenoid (920).

In regards to claim 6, Chen discloses (See, for example, Fig. 9(b)) the second portion of the magnetic material (910A, 910C) has a planar shape cross-section (See fig. 9(b)).

In regards to claim 9, Chen discloses (see, for example, Fig. 9) the IC package support is a package substrate or an interposer (420, see Fig. 4).

In regards to claim 11, Chen discloses (see, for example, Fig. 9) a first portion of the magnetic material (910B) is in an interior of the solenoid (920) and a second portion of the magnetic material (910A, 910C) is outside an interior of the solenoid (920).

In regards to claim 12, Chen discloses (See, for example, Fig. 9) the inductor further includes a third portion of the magnetic material (the horizontal portion of the magnetic material, 910), and the third portion of the magnetic material is oriented perpendicular to a longitudinal axis of the solenoid (920).

In regards to claim 13, Chen discloses (See, for example, Fig. 9) the third portion of the magnetic material (the horizontal portion of the magnetic material, 910) is in contact with the first portion of the magnetic material (910B) and the second portion of the magnetic material (910A, 910C).

In regards to claim 16, Chen discloses (See, for example, Fig. 9) the magnetic material in the interior of the solenoid (920) is a first portion of magnetic material (910B), and the inductor further includes a second portion of magnetic material (910A, 910C) outside the interior of the solenoid (920).

In regards to claim 21, Chen discloses (See, for example, Fig. 9) the magnetic material (910) includes portions parallel to a longitudinal axis of the solenoid (920).

In regards to claim 22, Chen discloses (See, for example, Fig. 9) the magnetic material (910) includes portions perpendicular to the longitudinal axis of the solenoid (920).

In regards to claim 25, Chen discloses (See, for example, Fig. 9) the inductor includes magnetic material interior (910B) to the solenoid (920) and exterior (910A, 910C) to the solenoid (920).

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuettner et al. (USPN 5852866, hereinafter “Kuettner”).

In regards to claim 2, Chen discloses all limitations of claim 1 above but fails to explicitly teach that the solenoid includes a plurality of conductive lines and conductive vias through multiple layers of dielectric material.
	Kuettner while disclosing microcoils teaches (See, for example, Fig. 2e) the solenoid includes a plurality of conductive lines (1a, 1b) and conductive vias (2) through multiple layers of dielectric material (4b, 4c).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Kuettner because having through via inside the insulation permits practically any design of microcoils with comparatively high inductance values. This would also help produce complex coil arrangements such as arrays or transformers. 

In regards to claim 7, Chen discloses all limitations of claim 1 but it is silent about the IC package support being coreless.
	Kuettner discloses (See, for example, Figs, 2a-2e) the IC package support (see, Fig. 2e) being coreless.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Kuettner because having through via inside the . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al. (CN 102148089 A, hereinafter “Ahrens”).

In regards to claim 8, Chen discloses all limitations of claim 1 above but fails to explicitly teach that the magnetic material includes a magnetic paste.
	Ahrens while disclosing integrated inductor teaches (See, for example, Fig. 1) the magnetic material (108) includes a magnetic paste (See, for example, Par [0016]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Chen by Ahrens because this would help manufacture a compact inductor in a cost effective manner, and with an enhanced characteristics. 

Claims 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US 2013/0223033 A1, hereinafter “Mano”).

In regards to claims 17-19, Chen discloses all limitations of claim 15 but fails to explicitly teach that the inductor is spaced apart from solder resist at a face of the IC package support; the inductor is in contact with solder resist at a face of the IC package support; and the magnetic material includes an epoxy resin.
	Mano while disclosing inductor teaches (See, for example, Fig. 1) the inductor (110) is spaced apart from solder resist (70) at a face of the IC package support; the inductor (110) is in (110) at a face of the IC package support (10); and the magnetic material includes an epoxy resin (See, for example, Par [0064]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Mano because the via-conductor for connecting conductive patterns to each other touches the resin layer without making contact with the magnetic material, so that adhesiveness of the via conductor to the interlayer insulation layer can be enhanced, thus securing connection reliability.

In regards to claim 23, Chen discloses all limitations of claim 20 above but fails to explicitly teach that the circuit board is a motherboard.
	Mano discloses the circuit board is a motherboard (See, for example, Par [0038]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Mano because the via-conductor for connecting conductive patterns to each other touches the resin layer without making contact with the magnetic material, so that adhesiveness of the via conductor to the interlayer insulation layer can be enhanced, thus securing connection reliability.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2003/0077871 A1, hereinafter “Cheng”).

In regards to claim 24, Chen discloses all limitations of claim 20 above but fails to explicitly teach that the computing device is a handheld computing device or a server computing device.
(…inductors are required in miniaturized devices that may include a power regulator in an integrated circuit, or a component in a low power application such as a hand-held device. See, for example, Par [0004]). 	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Cheng because this would help minimizes stub length between the inductor and microelectronic device. Hence, reduces skew in the required response characteristics.

                                       Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893